DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 have been examined and are pending.

Examiner Note

Examiner initiated an interview on February 16, 2021 with Applicant to discuss placing the invention in a condition for allowance granted there are electronic terminal disclaimers placed for co-pending applications of: 16/127860, 16/424982, 16/202559 and 16/233054; in addition to addressing claim objections and minor typographical errors. Client declined and requested that Non-Final rejection be submitted.

 Allowable Subject Matter

Claims 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21 and 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, and 16 of copending Application No. 16/127860, claims 1, 15, 20 of copending Application No. 16/424982, claims 1, 16, 18 of copending Application No. 16/202559, and claims 1, 12, 20 of copending Application No. 16/233054. Although the claims at issue are not identical, they are not patentably distinct from each other because each disclose how a null data packet (NDP) frame is transmitted from an initiator station (STA) (or first device) to a responder station (RSTA) with the efforts to signal to the RSTA that the sounding frames of first or second training fields, all signal readiness for transmission and establishes time frames of arrival; more importantly, verification of transmission by setting of a value or receiving an indicator, appears to be conceptually similar.
Instant Application16/215182
Co-pendingApplication16/127860
Co-pending Application16/424982
Co-pending Application16/202559
Co-pending Application16/233054
Claim 211. An apparatus of a responder station (RSTA), the apparatus comprising memory; and processing circuitry coupled to the memory, the processing circuity configured to: 






decode a null data packet (NDP) announcement (NDPA) frame from an initiator station (ISTA), the NDPA frame comprising a sequence authentication code (SAC) and an association identification (AID) of the RSTA; 

decode an uplink (UL) NDP from the ISTA, the UL NDP comprising first long training fields (LTFs), wherein the NDP is decoded using LTF generation information indicated by the SAC; 





encode a downlink (DL) NDP based on second LTFs generated using the LTF generation information; 

configure the RSTA to transmit the DL NDP to the ISTA; 

perform an integrity check on the UL NDP to verify that the UL NDP was generated from the LTF generation information; 

in response to a determination that the UL NDP was not generated from the LTF generation encode a location measurement report (LMR) comprising an invalid measurement field indicating the UL NDP was not generated from the LTF generation information; 

in response to a determination that the UL NDP was generated from the LTF generation information, encode the LMR comprising the invalid measurement field indicating the UL NDP was generated from the LTF generation information; and 



configure the RSTA to transmit the LMR to the ISTA.




Claim 34
34. The apparatus of claim 31, wherein encode the LMR further comprises: 

encode the LMR to comprising a time of arrival (TOA) and time of departure (TOD) reporting, the TOA 







1. An apparatus of an initiator station (ISTA), the apparatus comprising memory; and 

processing circuitry coupled to the memory, the processing circuitry configured to:






























encode a null data packet announce (NDPA) frame for transmission to a responder station (RSTA), the NDPA frame indicating a sounding sequence number;

encode a first null data packet (NDP) for transmission at a time T1 to the RSTA;

decode a second NDP, received from the RSTA, wherein the second NDP is received at a time T4;

decode a first location measurement report (LMR), wherein for an RSTA-to-ISTA immediate mode the first LMR includes feedback based on a current sounding indicated by the sounding sequence number and for a RSTA-to-ISTA delayed mode the first LMR comprises feedback based on a previous sounding indicated by the sounding sequence number minus 1, wherein the feedback based on the current sounding comprises first channel state information (CSI) reporting or first time of arrival (TOA) and time of departure (TOD) reporting; and


encode a second LMR, wherein for a ISTA-to-RSTA immediate mode the second LMR comprises feedback based on the current sounding and for a ISTA-to-RSTA delayed mode the second LMR comprises feedback based on the previous sounding, wherein the feedback based on the current sounding is a second CSI reporting or a second TOA and TOD reporting, wherein the second TOA and TOD reporting is based on the time T1 and the time T4, and

generate signaling to cause the ISTA to transmit the  LMR to the RSTA.

Claim 14
14. A method performed by an apparatus of an initiator station (ISTA), the method comprising:
encoding a null data packet announce (NDPA) frame for transmission to a responder station (RSTA), the NDPA frame indicating a sounding sequence number;
encoding a first null data packet (NDP) for transmission at a time T1 to the RSTA;
decoding a second NDP, the second NDP received from the RSTA, wherein the second NDP is received at a time T4;
decoding a first location measurement report (LMR), wherein for an RSTA-to-ISTA immediate mode the first LMR comprises feedback based on a current 
in response to an ISTA-to-RSTA LMR feedback agreement between the RSTA and ISTA indicating the ISTA is to send a second LMR,
encoding a second LMR, wherein for a ISTA-to-RSTA immediate mode the second LMR comprises feedback based on the current sounding and 1 and the time T4, and
generating signaling to cause the ISTA to transmit the second LMR to the RSTA.


Claim 16
16. A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an apparatus of a responder station (RSTA), the instructions to configure the 
decode a null data packet announce (NDPA) frame, the NDPA frame received from an initiator station (ISTA);
decode a first null data packet (NDP), wherein the first NDP is received at a time T2;
encode a second NDP;
generate signaling to cause the second NDP to be transmitted at a time T3 to the ISTA;
encode a first location measurement report (LMR), the first LMR comprising first channel state information (CSI) reporting or first time of arrival (TOA) and time of departure (TOD) reporting, the first TOA and TOD reporting based on the time T2 and the time T3;
generate signaling to cause the first LMR to be transmitted to the ISTA; and
in response to an ISTA-to-RSTA LMR 
decode the second LMR, the second LMR comprising a second CSI reporting or a second TOA and TOD reporting.



1. A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to:


determine a null data packet (NDP) frame comprising one or more fields;





determine a first long training field (LTF) and a second LTF, the first LTF and the second LTF being associated with a first frequency band of the NDP frame, wherein time domain LTF symbols of first LTF and the second LTF are generated using different LTF sequences;



determine a third LTF and a fourth LTF, the third LTF and the fourth LTF being associated with the a second frequency band of the NDP frame, wherein time domain LTF symbols of third LTF and the fourth LTF are generated using different LTF sequences;

cause to send the NDP frame to an initiating or a responding device; and












cause to send a location measurement report (LMR) frame to the initiating or the responding device, wherein the LMR comprises timing information associated with the first frequency band and the second frequency band.


Claim 15
15. A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: determining a null data packet (NDP) frame comprising one or more fields; determining a first long training field (LTF) and a second LTF, the first LTF and the second LTF being associated with a first frequency band of the NDP frame, wherein time domain LTF symbols of first LTF and the second LTF are generated using different LTF sequences; determining a third LTF and a fourth LTF, the third LTF and the fourth LTF being associated  sequences; causing to send the NDP frame to an initiating or a responding device; and causing to send a location measurement report (LMR) frame to the initiating or the responding device, wherein the LMR comprises timing information associated with the first frequency band and the second frequency band.


Claim 20
20. A method comprising: determining, by one or more processors, a null data packet (NDP) frame comprising one or more fields; determining a first long training field (LTF) and a second LTF, the first LTF and the second LTF being associated with a first frequency band of the NDP frame, wherein time domain LTF symbols of first LTF and the second LTF are generated using different LTF sequences; determining a third  being associated with the a second frequency band of the NDP frame, wherein time domain LTF symbols of third LTF and the fourth LTF are generated using different LTF sequences; causing to send the NDP frame to an initiating or a responding device; and causing to send a location measurement report (LMR) frame to the initiating or the responding device, wherein the LMR comprises timing information associated with the first frequency band and the second frequency band. 

1. An apparatus of a responder station (RSTA), the apparatus comprising memory; and processing circuitry coupled to the memory, the processing circuitry configured to: 
decode a null data packet (NDP) announcement (NDPA) frame from an initiator station (ISTA), the NDPA frame comprising a dialog token and an identification of a temporary key; 
decode a first NDP from the ISTA, the NDP comprising first long training fields (LTFs), wherein the NDP is received on a channel, and wherein the LTFs are decoded based at least on the temporary key; 
encode a second NDP, the second NDP comprising second LTFs, wherein the second LTFs are determined based at least on the temporary key; configure the RSTA to transmit the second NDP to the ISTA; 




encode a location measurement report (LMR), the LMR comprising the dialog token and the indication of the temporary key; and 






configure the RSTA to transmit the LMR to the ISTA. 
Claim 16
16. A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an apparatus of an initiator station (ISTA), the instructions to configure the one or more processors to: decode a null data packet (NDP) announcement (NDPA) frame from an initiator station (ISTA), the NDPA frame comprising a  are decoded based at least on the temporary key; encode a second NDP, the second NDP comprising second LTFs, wherein the second LTFs are determined based at least on the temporary key; configure the RSTA to transmit the second NDP to the ISTA; encode a location measurement report (LMR), the LMR comprising the dialog token and the indication of the temporary key; and configure the RSTA to transmit the LMR to the ISTA.


Claim 18
18. An apparatus of an initiator station (ISTA), the apparatus comprising memory, and circuitry configured to: in response to a determination that a value of a dialog token is a maximum value, reset the value of the dialog token, otherwise increment the value of the dialog token by one; encode a null data packet (NDP) announcement (NDPA) frame, the NDPA frame comprising the dialog token and an identification of a temporary key; configure the ISTA to transmit the NDPA to a responder STA (RSTA); encode a first NDP, the NDP comprising first long training fields (LTFs) wherein the first LTFs are determined based at least on the temporary key; configure the ISTA to transmit the first NDP on a channel to the RSTA; decode a second NDP, the second NDP comprising second LTFs; and decode a location measurement report (LMR), the LMR comprising the dialog token and the indication of the temporary key. 

1. A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
identify a first null data packet (NDP) received from a first station device during, wherein the first NDP is used 
perform a time of arrival (ToA) calculation based on the NDP; 




















determine an invalid measurement 
generate a location measurement report (LMR) comprising of the invalid indication; and 
cause to send the LMR to the first device. 

Claim 12
12. A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: identifying a first null data packet (NDP) received from a first station device during, wherein the first NDP is used for channel sounding; performing a time of arrival (ToA) calculation based on the NDP; determining an invalid indication associated with the first NDP based on the ToA calculation; generating a location measurement report (LMR) comprising of the 

Claim 20
20. A method comprising: identifying a first null data packet (NDP) received from a first station device during, wherein the first NDP is used for channel sounding; performing a time of arrival (ToA) calculation based on the NDP; determining an invalid indication associated with the first NDP based on the ToA calculation; generating a location measurement report (LMR) comprising of the invalid indication; and causing to send the LMR to the first device. 

34. The apparatus of claim 31, wherein encode the LMR further comprises: 

encode the LMR to comprising a time of arrival (TOA) and time of departure (TOD) reporting, the TOA and TOD reporting based on a time T2 and a time T3, wherein the time T2 is when the RSTA received the UL NDP and the time T3 is when the RSTA transmitted the DL NDP.


Claim 12
12. The device of claim 11, wherein the timing information is a time of arrival (ToA) or a time of departure (ToD).


Claim 35
12. The apparatus of claim 1, wherein the ISTA and the RSTA are configured to operate in accordance with one 

12. The apparatus of claim 1, wherein the ISTA and the RSTA are configured to  802.11ax, an IEEE 802.11 extremely-high throughput (EHT), IEEE 802.11az, and IEEE 802.11.

Claim 14
14. The apparatus of claim 1, wherein the ISTA and the RSTA are configured to operate in accordance with .



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. See lines 3, 5, and 7 – “comprising”.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30 – line 1: “an integrity check...;” antecedent basis due to claim 21, line 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 30, 34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Seok, US PG Publication (2017/0150493 A1), in view of Segev et al, hereinafter (“Segev”), US PG Publication (2017/0289933 A1).
Regarding claims 21, 37, and 39, Seok teaches an apparatus of a responder station (RSTA), the apparatus comprising memory; and processing circuitry coupled to the memory, the processing circuity configured to; a method performed by an apparatus of a responder station (RSTA), the method comprising; and non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an apparatus of a responder station (RSTA), the instructions to configure the one or more processors to: [Seok, ¶0053: an AP STA, an AP device, or a central station (an apparatus of a responder station (RSTA)); ¶¶0055-0058, 0062-0063, 0065 and 0067: interchangeable functions between STA and/or AP depicted in Fig. 2 as a wireless device 200; where stored instructions of a memory 240 is coupled to baseband processor 210, containing MAC processor 211 and PHY processor 215, are executed. Implementations in a non-transitory machine-readable storage medium integrated into a processor]
decode a null data packet (NDP) announcement (NDPA) frame from an initiator station (ISTA), the NDPA frame comprising a sequence authentication code (SAC) and an association identification (AID) of the RSTA; [Seok, ¶¶0051-0053: wireless communication devices 111-115 (an initiator station (ISTA)) communicate wirelessly to an AP STA, an AP device, or a central station; sometimes called a non-AP high efficiency (HE) STA or HE AP (the RSTA), in OFDMA-based 802.11 technologies; alternative configurations may be operable where wireless communication devices 111-115 may be an AP. ¶0046: High Efficiency (HE) WLAN (HEW) or simply HE. IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format supports Multi-User (MU) Multiple-Input and Multiple-Output (MIMO). ¶¶0078-0079 and 0081: The RF receiver 222 receives an RF signal via the antenna unit 230 of the receiving signal processing unit 290. The space-time block code (STBC) decoder to the bit streams (decode). The RF receiver 222 receives an RF signal via the antenna unit 230 and converts the RF signal into one or more symbols. In some aspects, the GI remover 291 removes the GI from the symbol. When MIMO or MU-MIMO is employed, the RF receiver 222 and the GI remover 291 may be provided for each receive chain. ¶¶0100-0101: An HE frame 600 may also be referred as a physical layer convergence procedure (PLCP) protocol data unit (or PPDU), a Protocol Data Units (MPDU) or an A-Protocol Data Units (MPDU). ¶0167: As shown in Fig. 22, like the HEW PPDU, the AP (an initiator station (ISTA)) may transmit an uplink MU-MIMO (Poll frame) PPDU (a null data packet (NDP) announcement (NDPA) frame) to STAs granting/requesting uplink MU-MIMO transmission, request uplink MU-MIMO transmission to STA1, STA2, STA3, and STA4 (the RSTAs), the AP may transmit an uplink MU-MIMO Poll frame to STA1, STA2, STA3, and STA4. The STAs may include a receiver address (e.g., address 1 field in the MAC Header) set to a broadcast address, a transmitter address (e.g., address 2 field in the MAC Header) to a BSSID, and the association identifier (AID)s of the STAs (an association identification (AID) of the RSTA) requesting uplink MU-MIMO transmission in a payload]
¶¶0078-0079 and 0081: (STBC) decoder to the bit streams (decode) ; ¶0109: L-STF of HEW PPDU utilized to perform frequency and phase offset estimation for preamble decoding at STA; the L-LTF performs channel estimation for preamble decoding; and L-SIG is used for preamble decoding at STA. and PPDU protection. ¶0161-0162: The uplink MU-MIMO transmission PPDUs use applied beamforming mechanism in the an HEW SIG-A field and/or an HEW SIG-B field. In FIG. 20, the L-STF, L-LTF (first long training fields (LTFs)), L-SIG (LTF generation information indicated by the SAC), and HEW SIG-A fields, are transmitted using guard interval G1, the HEW-STF, HEW-LTF, and HEW SIG-B fields (LTF generation information indicated by the SAC) are transmitted using guard interval G2, and the PSDU is transmitted using guard interval G3] 
encode a downlink (DL) NDP based on second LTFs generated using the LTF generation information; [Seok, ¶¶0072-0073: Transmitting signal processor 215 includes encoder 281 to encode input data to be further processed by mapper 283 and interleaver 282 into constellation points. ¶0101: an AP may transmit a frame for downlink (DL) using a frame format (encode a downlink (DL) NDP) from a variation thereof; ¶0127: Fig. 14 shows an example of an HEW PPDU for MIMO-OFDMA transmission where there are multiple spatial stream, a first 5 MHz sub-channel is allocated to STA1 and STA2 and two spatial streams are transmitted to each STA in a downlink MU-MIMO or OFDMA manner (encode a downlink (DL) NDP) (e.g., a total of four spatial streams are transmitted on one sub-channel). ¶0144: FIG. 18 illustrates an example of an HEW PPDU allowing PSDU transmission times to coincide with each other may be extended to the format for two or more 20 MHz channels. ¶0145: In the 20 MHz channel shown in the lower portion of FIG. 18, the OFDM symbol duration and guard interval of L-STF, L-LTF, L-SIG, and HEW SIG-A are S1 and G1, respectively. In a similar manner, in this case, in the 20 MHz channel in the upper portion of FIG. 18, the OFDM symbol duration and guard interval of L-STF, L-LTF, L-SIG (second LTFs generated using the LTF generation information), and HEW SIG-A are S1 and G1, respectively]
configure the RSTA to transmit the DL NDP to the ISTA; [See Seok, ¶0101: an AP may transmit a frame for downlink (DL) using a frame format (configure the RSTA to transmit the downlink (DL) NDP) from a variation thereof]
perform an integrity check on the UL NDP to verify that the UL NDP was generated from the LTF generation information; [Seok, ¶¶0200-0201 and Fig. 30 shows a 20 octet HE acknowledgement (ACK) frame that include: a frame control field, a duration field, a receiver address (RA) field, a transmitter address (TA) field, and a frame check sequence (FCS) field. Control response frames transmitted in the UL OFDMA and UL MU-MIMO shall have the transmitter address (TA) field for clarifying the transmitting STA of the control response frames]
While Seok teaches perform an integrity check on the UL NDP [Seok, See ¶0201: a transmitter address (TA) field, and a frame check sequence (FCS) field; ¶0167: uplink MU-MIMO Poll frame] and encode [Seok, See ¶¶0072-0073: Transmitting signal processor 215 includes encoder 281 to encode input data]; however, Seok fails to explicitly teach but Segev teaches in response to a determination that the UL NDP was not generated from the LTF generation information, encode a location measurement report (LMR) comprising an invalid measurement field indicating the UL NDP was not generated from the LTF generation information; [Segev et al ¶0082: Methods 800 and others therein are not limiting, such an element may be generated, encoded or otherwise processed by processing circuitry as by a baseband processor for transmission. ¶0085: At 810, AP 102 transmits a trigger frame (TF) to initiate a multi-user (MU) location measurement during transmission opportunity (TXOP). ¶¶0095-0096: There are non-limiting examples where uplink sounding frames (LTF generation information) may include uplink location measurement reports (LMRs) that may include per-STA timing information (a location measurement report (LMR) comprising an invalid measurement field). Sounding waveforms may be included in the uplink sounding frames. The uplink sounding waveforms may include training symbols, in some cases. ¶¶0117-0118 and 0132: During the negotiation phase, the STAs 103 may either send a service request (SR) for location measurement or any other short (control or data) frames to enable assignment of UL resources to client STAs 103. The AP 102 may determine uplink CSI measurements. In some embodiments, uplink sounding waveforms included in the uplink sounding frames may be used for this operation. Some embodiments may not necessarily include operation 1255. ¶0134: At operation 1330, the STA may transmit uplink LMRs. The uplink LMRs may include timing information, in some cases. Hence, Examiner interprets if the response to the ACK is unsuccessful, then one skilled in the art would deduce that the per-STA timing information was not properly received, erroneous or not generated from the uplink sounding frames; as such in response to a determination that the UL NDP was not generated from the LTF generation information]
in response to a determination that the UL NDP was generated from the LTF generation information, encode the LMR comprising the invalid measurement field indicating the UL NDP was generated from the LTF generation information; [Segev et al ¶0082: Methods 800 and others therein are not limiting, such an element may be generated, encoded or otherwise processed by processing circuitry as by a baseband processor for transmission. ¶0085: At 810, AP 102 transmits a trigger frame (TF) to initiate a multi-user (MU) location measurement during transmission opportunity (TXOP). ¶¶0095-0096: Uplink sounding frames (LTF generation information) may include uplink location measurement reports (LMRs) that include per-STA timing information (a location measurement report (LMR) comprising an invalid measurement field). Sounding waveforms may be included in the uplink sounding frames. The uplink sounding waveforms may include training symbols, in some cases. Channel state information (CSI) may be determined at the AP 102 (such as at operation 840) based on the uplink sounding waveform(s) (in response to a determination that the UL NDP was generated from the LTF generation information). ¶0117-0118: During the negotiation phase, the STAs 103 may either send a service request (SR) for location measurement or any other short (control or data) frames to enable assignment of UL resources to client STAs 103 to allow, permit, and/or enable both associated and unassociated STAs to make location/positioning measurement requests. The ACK (MU) may indicate which attempts were successfully received by the AP 102. In the “UL sounding plus LMR” part, the Trigger Frame (TF) may be a TF Location (TFL), which may allocate resources and may time synchronize the MU for UL transmission. The response may also include the measured channel state information (CSI) based on the UL measurement (encode the LMR comprising the invalid measurement field indicating the UL NDP was generated from the LTF generation information)] 
configure the RSTA to transmit the LMR to the ISTA. [Segev, ¶0101: at step 845, AP 102 transmits downlink sounding frames that include location information/LMR]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a receiver address field for multi-user transmissions in WLAN systems of Seok before him or her by including the teachings of an access point (AP), station (STA) and method of multi-user (MU) location measurement of Segev. The motivation would have been obvious to try the features of a baseband processor of STAs to perform encoding and decoding functions of received signals [Segev, ¶0037].
Regarding claims 22, 38, and 40, the combination of Seok and Segev teach claim 21 as described above.
Seok teaches wherein the processing circuitry is further configured to: generate another LTF sequence generation information; [Seok, ¶0100: generate HE frame 600 that includes an HE-SIG-A field; where HE-SIG-A field may include NHESIGA symbols, the HE-SIG-B field (another LTF sequence generation information) may include NHESIGB symbols. ¶0110] and 
However, Seok fails to explicitly teach but Segev teaches generate another LTF generation SAC, wherein encode the LMR further comprises: encode the LMR to comprises an indication of the another LTF sequence generation information and an indication of the another LTF generation SAC. [Segev, See ¶0082: Methods 800 encoding by a baseband processor; ¶¶0127 and 0134-0135: Figs. 13-14 illustrates additional example frames with respect to previous method 800. At operation 1316, the AP 102 may transmit an ACK MU frame (an indication of the another LTF generation SAC). One or more frames of a service negotiation phase 1410 may be exchanged, including but not limited to a TF, service requests, MU ACK and/or other. The AP 102 may transmit a TF 1432. The STAs 103 may transmit uplink sounding frames 1434 (an indication of the another LTF sequence generation information). The AP 102 may transmit a TF 1452. The STAs 103 may transmit uplink LMRs 1454]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a receiver address field for multi-user transmissions in WLAN systems of Seok before him or her by including the teachings of an access point (AP), station (STA) and method of multi-user (MU) location measurement of Segev. The motivation would have been obvious to try determine location measurements for STAs 103 based on per-STA timing 
Regarding claim 23, the combination of Seok and Segev teach claim 22 as described above.
While Seok teaches encode [Seok, ¶¶0072-0073: Transmitting signal processor 215 includes encoder 281]; however, Seok fails to explicitly teach but Segev teaches wherein the processing circuitry is further configured to:
encode the LMR to further comprise the SAC. [Segev, ¶¶0095-0096: Uplink sounding frames (LTF generation information) may include uplink location measurement reports (LMRs) that include per-STA timing information (a location measurement report (LMR) comprising an invalid measurement field). Sounding waveforms (the SAC) may include training symbols and may be included in the uplink sounding frames]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a receiver address field for multi-user transmissions in WLAN systems of Seok before him or her by including the teachings of an access point (AP), station (STA) and method of multi-user (MU) location measurement of Segev. The motivation would have been obvious to try uplink sound frames that could include LMRs, timing information, sounding waveforms and other elements as part of the service negotiation phase [Segev, ¶0105].

Seok teaches wherein perform an integrity check on the UL NDP to verify that the UL NDP was generated from the LTF generation information further comprises:
determine random LTF sequences for the first LTFs of the UL NDP, wherein the random LTF sequences are determined based on the LTF generation information; [Seok, ¶0159: In an aspect, STA1, STA2, STA3, and STA4 may randomly select the numbers of spatial streams to be transmitted (random LTF sequences); where  4 spatial streams, 2 spatial streams, 1 spatial stream, and 1 spatial stream may be included in the HEW SIG-A fields. See ¶¶0109-0110 and 0118: An HEW PPDU is depicted in Fig. 7 where the L-STF field, L-LTF (LTF generation information indicated), L-SIG field, HEW SIG-A field (first long training fields (LTFs)), HEW-STF, HEW-LTF, and HEW SIG-B fields (a sequence authentication code (SAC))]
determine channel estimates for the first LTFs based on the LTF sequences and measured signals from receiving the first LTFs; [Seok, ¶0104: L-LTF field may be utilized for channel estimation] and
verify whether the UL NDP was generated from the LTF generation information based on comparing the channel estimates with one another. [Seok, ¶0106: In one aspect, an HE-LTF sequence may be utilized by a receiver to estimate MIMO channel between the transmitter and the receiver. Channel estimation may be utilized to decode data transmitted and compensate for channel properties (e.g., effects, distortions). ¶0122: Each of STA2, STA3, STA4, STA5, STA6, STA9, and STA 10 may compare the Group ID value of each HEW SIG-B field with its Group ID membership status... These two Group IDs should not be scheduled simultaneously for MU-MIMO frame transmission in an HEW PPDU]
Regarding claim 34, the combination of Seok and Segev teach claim 31 as described above.
However, Seok fails to explicitly teach but Segev teaches wherein encode the LMR further comprises: encode the LMR to comprising a time of arrival (TOA) and time of departure (TOD) reporting, the TOA and TOD reporting based on a time T2 and a time T3, wherein the time T2 is when the RSTA received the UL NDP and the time T3 is when the RSTA transmitted the DL NDP. [Segev, ¶0113-0114: enable an AP 102 and/or STA 103 provide location measurement results in a same DL sounding plus LMR]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a receiver address field for multi-user transmissions in WLAN systems of Seok before him or her by including the teachings of an access point (AP), station (STA) and method of multi-user (MU) location measurement of Segev. The motivation would have been obvious to try the techniques described to enable both measurements and measurement results as part of the data plus sounding transmission/reception [Segev, ¶0112].

Claim 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Seok, US PG Publication (2017/0150493 A1), in view of Segev et al, hereinafter (“Segev”), US PG Publication (2017/0289933 A1), in view of Bhandaru et al, hereinafter (“Bhandaru”), US PG Publication (2018/0115424 A1).
Regarding claim 24, the combination of Seok and Segev teach claim 21 as described above.
While Seok teaches decode [Seok, See ¶0078: a receiving signal processing unit 290 includes: a decoder 295, to decode]; however, the combination of Seok and Segev fail to explicitly teach but Bhandaru teaches wherein the processing circuitry is further configured to:
decode a fine timing measurement (FTM) request frame, the FTM request frame comprising a master key and a field indicating secure LTF is required. [Bhandaru, ¶0023 the AP 104 completes association process with electronic devices 102B-C; ¶0024: in IEEE 802.11, the protection of WLAN frames is enabled after a 4-way handshake, he protection of WLAN frames is enabled after the key confirmation that confirms mutual possession of a same key by a station and an AP, which may be performed as a part of a fast initial link setup (FILS) exchange using association frames.¶0028: WLAN frames exchanged between an electronic devices 102A to an intermediary AP 104 using a pre-association fine timing measurement (FTM) protocol. ¶0049: A first frame sent from the electronic device 102A to the intermediary AP 104 before landing at server 106, may include robust security network (RSN) information that may be used to obtain or derive a key; a pairwise master key identifier of a pairwise master key (a master key). RSN further include authentication identifier (a field indicating secure LTF), wrapped data, a supplicant nonce (SNonce), a finite cyclic group (FCG), an STA (ephemeral) public key, key management and ciphers]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Seok and Segev before him or her by including the teachings of securing wireless frames without association of Bhandaru. The motivation would have been obvious to try the authentication process that includes RSN for derivation or obtains a key [Bhandaru, ¶0049].

Regarding claim 26, the combination of Seok, Segev, and Bhandaru teach claim 24 as described above.
However, the combination of Seok and Segev fail to explicitly teach but Bhandaru teaches wherein the processing circuitry is further configured to: determine the LTF generation information based on the master key. [Bhandaru, ¶0049: A first frame sent from the electronic device 102A to the intermediary AP 104 before landing at server 106, may include robust security network (RSN) information that may be used to obtain or derive a key; this RSN may include a pairwise master key identifier (PMKID) of a pairwise master key (the master key). RSN further include: a supplicant nonce (SNonce) (determine the LTF generation information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Seok, Segev, and Bhandaru before him or her by including the teachings of securing wireless frames without association of Bhandaru. The motivation would have been obvious to try the authentication process that includes RSN for derivation or obtains a key, where the RSN may include PMK [Bhandaru, ¶0049].
Regarding claim 27, the combination of Seok, Segev, and Bhandaru teach claim 26 as described above.
However, the combination of Seok and Segev fail to explicitly teach but Bhandaru teaches wherein the processing circuitry is further configured to: determine the SAC based on the master key. [Bhandaru, ¶0049: the RSN information may include a pairwise master key identifier (PMKID) that identifies a pairwise master key (PMK) (the master key). The RSN information may further include information to identify an authentication and key management (AKM) and ciphers; where first frame may include a finite cyclic group (FCG) (determine the SAC based on the master key) for an STA public key (e.g., STA ephemeral public key) that may be used to identify a public key mechanism used in the authentication process]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Seok, US PG Publication (2017/0150493 A1), in view of Segev et al, hereinafter (“Segev”), US PG Publication (2017/0289933 A1), in view of Bhandaru et al, hereinafter (“Bhandaru”), US PG Publication (2018/0115424 A1), in view of Amizur, US PG Publication (20170171766 A1).
Regarding claim 25, the combination of Seok, Segev, and Bhandaru teach claim 24 as described above.
While Seok teaches wherein the processing circuitry is further configured to: encode [Seok, See ¶¶0072-0073: Transmitting signal processor 215 includes encoder 281 to encode input data]; however, the combination of Seok, Segev, and Bhandaru fail to explicitly teach encode a FTM response frame, the FTM response frame comprising the SAC and the LTF generation information. [Amizur, ¶0070: encoder/decoder unit 912; ¶0049: NDP 106 comprise fields in NDP 200 as described above. The FTM response 108 may be comprised of the fields in the FTM response 500 of FIG. 5. ¶0059: The FTM response 500 may also comprise a dialog token field (e.g., the follow up dialog token field 507) (the SAC). The FTM response 500 may comprise a category field (e.g., the category field 501) (LTF generation information)]
.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Seok, US PG Publication (2017/0150493 A1), in view of Segev et al, hereinafter (“Segev”), US PG Publication (2017/0289933 A1), in view of Amizur, US PG Publication (2017/0171766 A1).

Regarding claim 28, the combination of Seok and Segev teach claim 21 as described above.
However, the combination of Seok and Segev fail to explicitly teach but Amizur teaches wherein the NDPA further comprises a sounding dialog token field, the sounding dialog token field indicating an iteration of fine timing measurement. [Amizur, ¶0039: NDP 106 comprises a plurality of fields illustrated in Fig. 2. Fig. 1 shows the separation of FTM request 104 from the NDP 106 by the SIFS 112 in time. ¶0040: After user device(s) send NDP, the AP may respond by transmitting an FTM response frame 108, where there are a plurality of fields as shown in Fig. 5. ¶0059: FTM response frame comprise a dialog token field 505 may comprise data used by responding device (AP 102 of Fig. 1) or instruction determined by the responding device to indicate that the field is a follow up FTM measurement 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Seok and Segev before him or her by including the teachings of fine timing measurement of Amizur. The motivation would have been obvious to try identifying the FTM parameters and subfields of FTM response to determine the sounding dialog token field, indicating iterations of FTM [Amizur, ¶0059].

Regarding claim 29, the combination of Seok and Segev teach claim 21 as described above.
However, the combination of Seok and Segev fail to explicitly teach but Amizur teaches wherein the first LTFs and the second LTFs are high-efficiency (HE)z LTFs (HEz-LTFs). [Amizur, ¶0025: Embodiments with devices and/or networks may operate in accordance with existing wireless-gigabit-alliance (WGA) specifications (Wireless Gigabit Alliance, Inc. WiGig MAC and PHY Specification Version 1.1, April 2011, Final Specification) and/or future versions and/or derivatives thereof: IEEE 802.11az (high-efficiency (HE)z LTFs (HEz-LTFs)) (IEEE 802.11az: Next Generation Positioning).  ¶0045: A legacy long training field (L-LTF field) (e.g., the L-LTF field 206) and a very high throughput long training field (VHT-LTF field) (e.g., the VHT-LTF field 214) of the NDP 200].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Seok and Segev before him or her by including the teachings of fine timing measurement of Amizur. The motivation would have been obvious to try using further revised versions Specifications—Amendment 3: Enhancements for Very High Throughput in the 60 GHz Band—Dec. 28, 2012); IEEE-802.11REVmc (IEEE 802.11-REVmc™/D3.0, June 2014 Draft Standard for Information Technology Telecommunications and Information Exchange Between Systems introducing IEEE 802.11az: Next Generation Positioning [Amizur, ¶0025].

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Seok, US PG Publication (2017/0150493 A1), in view of Segev et al, hereinafter (“Segev”), US PG Publication (2017/0289933 A1), in view of Katsube et al., hereinafter (“Katsube”), US PG Publication (2009/0310524 A1).
Regarding claim 36, the combination of Seok and Segev teach claim 21 as described above.
However, the combination of Seok and Segev fail to explicitly teach but Katsube teaches further comprising a direct conversion mixer, the direct conversion mixer configured to directly downconvert radio frequency (RF) signals to baseband signals, wherein the processing circuitry is configured to decode the baseband signals, the ¶0041 the first conversion signal generated by the first mixer (8) and the second conversion signal generated by the second mixer (9) are baseband signals, and the first mixer and the second mixer configure a direct down-conversion mixer]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Seok and Segev before him or her by including the teachings of a receiver and receiving method of the receiver of Katsube. The motivation would have been obvious to try a second conversion generated signal mixer functionality to control a low power consumption when used with a first and second signal processing units [Katsube, ¶¶0036 and 0041].
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi et al US PG Publication (2018/0007701 A1) disclose a wireless communication device and wireless communication terminal.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497